Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Olds on 6/8/2021.
The application has been amended as follows: 
--Claim 18 –A fuel pump system for a gas turbine engine comprising: 
a fuel tank connected to an inlet side of a gear pump, and a discharge side of said gear pump connected to a combustor of the gas turbine engine; 
the gear pump including a first gear intermeshed with a second gear; 
the first and second gears defining said inlet side, and said discharge side, at least one shaft in operable communication with each of the first and second gears; 
a bearing configured to support at least one of the at least one shafts via an inner bore and having an outer peripheral surface, a valve bore being formed into said bearing between said inner bore and said outer peripheral surface, said bearing defining a second discharge connection, a tap providing fluidic communication between the valve bore and a pad defined in said inner bore: and a valve positioned in said valve bore and having a moving member, and a spring biasing said moving valve member in a direction toward the second discharge connection; 

wherein said moving valve member selectively allows flow from a third discharge connection in a direction generally perpendicular to a direction of valve movement.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a gear pump comprising a bearing support the shaft, a valve bore is positioned between the inner bore of the bearing and the outer peripheral surface of the bearing, a valve positioned in the valve bore, a spring biasing the valve in a direction toward a second discharge connection, allowing or limiting a flow from the second discharge connection to a pad in the inner bore of the bearing" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 11 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a gear pump comprising a bearing support the shaft, a valve bore is positioned between the inner bore of the bearing and the outer peripheral surface of the bearing, a valve positioned in the valve bore, a spring biasing the valve in a direction toward a second discharge connection, allowing or limiting a flow from the second discharge connection 
Claim 18 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a gear pump comprising a bearing support the shaft, a valve bore is positioned between the inner bore of the bearing and the outer peripheral surface of the bearing, a valve positioned in the valve bore, a spring biasing the valve in a direction toward a second discharge connection, said moving valve member selectively allows flow from a third discharge connection in a direction generally perpendicular to a direction of valve movement. " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2,157,285 to Egersdorfer, US Patent Publication 2013/0081720 to Schmidt, and US Patent Publication 20120020597 to Oledzki.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/8/2021